IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00071-CR
No. 10-05-00073-CR
 
Christopher Yaites,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the Criminal District Court
No. 3
Tarrant County, Texas
Trial Court Nos. 0900227W and 0900230W
 

MEMORANDUM  Opinion

 




          Christopher Yaites was placed on
deferred adjudication community supervision for two charges of burglary of a
habitation.  After Yaites committed another offense, the court adjudicated his
guilt and sentenced him to twenty years’ imprisonment in both cases.  Yaites’s
counsel filed an Anders brief contending that this appeal presents no
issues of arguable merit.  Yaites has not filed a pro se brief or other
response, though he was notified of his right to do so.  Because our
independent review of the record reveals no issues of arguable merit, we will
affirm the judgments.
          Counsel concludes that Yaites’s appeal
presents no issues of arguable merit because an appeal of the court’s decision
to proceed with the adjudication of his guilt is statutorily barred and because
the record reveals no issues of arguable merit relating to the punishment
proceedings.  See Tex. Code Crim.
Proc. Ann. art. 42.12, § 5(b) (Vernon Supp. 2005); Connolly v. State,
983 S.W.2d 738, 741 (Tex. Crim. App. 1999); Roberts v. State, 141 S.W.3d
685, 685-86 (Tex. App.—Waco 2004, pet. ref’d).
This Court has conducted an independent review
of the record and has reached the same conclusion.  Accordingly, we affirm the
judgments.  See Roberts, 141 S.W.3d at 686.  Counsel must advise Yaites
of our decision and of his right to file a petition for discretionary review.  See
Sowels v. State, 45 S.W.3d 690, 694 (Tex. App.—Waco 2001, no pet.).
 
FELIPE REYNA
Justice
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
Affirmed
Opinion
delivered and filed November 9, 2005
Do
not publish
[CR25]